EXHIBIT 10.89

 

AMENDMENT

TO THE $220,000 PROMISSORY NOTE DATED January 26, 2018

 

The parties agree that $220,000 Promissory Note by and between Cool
Technologies, Inc. (“Company”) and Lucas Hoppel (“Holder”) is hereby amended as
follows:

 

Maturity Date: The Maturity Date shall be extended to October 1st, 2018.

 

Conversion Price: The Conversion Price in section 3(a)(ii) shall permanently be
changed to equal $0.025 cents.

 

ALL OTHER TERMS AND CONDITIONS OF THE $220,000 PROMISSORY NOTE REMAIN IN FULL
FORCE AND EFFECT.

 

Please indicate acceptance and approval of this amendment dated May 22nd, 2018
by signing below:

 



/s/ Tim Hassett   /s/ Lucas Hoppel   Tim Hassett  

Lucas Hoppel

 

Cool Technologies, Inc.

Chief Executive Officer

   

